!? DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	The references listed on the information disclosure statement filed on 1/8/2020, 2/20/2020, 8/7/2020, 12/15/2020, 6/11/2021, 6/21/2021 have been considered by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, line 3, recites the limitation “wherein the circuitry acquires information relating to other flying bodies located near the flying body as the state information”. It is unclear to the Examiner if this is the same “the state information” as recited in claim 2, line 3, or if this is a different state information. In 

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-5 and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1)
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claim 1-5 and 7 is directed toward non-statutory subject matter, as shown below:

STEP 1: Do the claims fall within one of the statutory categories?  Yes.  Claims 1-5 and 7 are directed towards a system, i.e. machine.

STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, all the claims are directed toward a mental process (i.e. abstract idea).
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
1-5 and 7 comprises a mental process that can be practicably performed in the human mind (or generic computers or components configured to perform the method) and, therefore, an abstract idea. With regard to independent claim 1 the method/system (or computer implemented functionality) recite the steps (functions) of: (a) acquire state information representing a state at a time of flying of the flying body.  This limitation, as drafted, is a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind.  For example, the claim limitations encompass a person mentally observing a state at a time of flying of the flying body.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person could mentally observe the state information representing a state at a time of flying of the flying body, either mentally or using a pen and paper.  The mere nominal recitation that the various steps are being executed by a device/in a device (e.g. circuitry) does not take the limitations out of the mental process grouping.  Thus, the claims recite a mental process.   
	
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claim 1 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. Claim 1 recites the further limitations of (b) set an area relating to control of the flying body in accordance with the state information.  This limitation is recited at a high level of generality (i.e. as a general action or change being taken based on the results of the acquiring step) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity.  
Further, claim 1 recites the additional limitations of a “flying body management system”, “flying body”, and “circuitry”.  The “flying body management system”, “flying body”, and “circuitry” is claimed generically and are operating in its ordinary capacity such that it does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in 
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claim 1 does not recite any additional elements that are not well-understood, routine or conventional.  The use of a computer to “acquire and set/determine”, as claimed in claim 1 is a routine, well-understood and conventional process that is performed by computers.

CONCLUSION
Thus, since claim 1 is: (a) directed toward an abstract idea, (b) do not recite additional elements that integrate the judicial exception into a practical application, and (c) do not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 1 is directed towards non-statutory subject matter.
The dependent claims (2-5 and 7) do not recite any further limitations that cause the claims to be directed towards statutory subject matter.  The claims merely recite: (a) further describing the state information and (b) further describing the flying body (i.e. wherein the flying body is capable of communicating).  Each of these limitations expand upon the mental process or are additional insignificant extra-solution activity.  Therefore, claims 2-5 and 7 are similarly rejected as being directed towards non-statutory subject matter. The Examiner notes that claim 6 recites the action of performing control of the flying body, which the mind is incapable of doing, and thus is not a mental process.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	
Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Tabuchi (WO 2017115807 A1).  The Examiner notes that the translation used for the mapping herein is provided with the PTO-892 herewith. 
Regarding claim 1:
	Tabuchi teaches:
A flying body management system managing a flying body (see at least pages 3, 8-11, and 13-15 regarding a flight permission airspace setting system which manages the airspace in which the flying object flies and a flying object operator management unit which manages the flight state of the aircraft.)
the flying body management system comprising circuitry configured to: acquire state information representing a state at a time of flying of the flying body 
and set an area relating to control of the flying body in accordance with the state information (see at least pages 3, 8-11, and 13-15 regarding a flight permission airspace setting system which manages the airspace in which the flying object flies and a flying object operator management unit which manages the flight state of the aircraft. This can include dividing areas into flyable airspaces and flying prohibited airspaces.)
Regarding claim 2:
	Tabuchi teaches:
wherein the circuitry acquires information representing a movement state of the flying body as the state information (see at least pages 4-6, and 11 regarding movement of the flying object and a movement control unit which receives the own position information generated by the own position measurement unit and the attitude detection signal.)
Regarding claim 3:
	Tabuchi teaches:
wherein the circuitry acquires information relating to other flying bodies located near the flying body as the state information (see at least pages 3 and 6 regarding a prohibited area where another flying object is flying and/or peripheral information which may include density of other flying objects. This could also include a collision prediction sensor that detects other flying objects.)
Regarding claim 4:
	Tabuchi teaches:
wherein the circuitry acquires information relating to an available flying time of the flying body as the state information (see at least pages 3, 5, and 7 regarding indication of the remaining battery level of the flying object.)
Regarding claim 5:
Tabuchi teaches:
wherein the flying body is capable of communicating (see at least the abstract and pages 2-7, 10-12, and 14-17 regarding a wireless communication unit and a communication network.)
and wherein the circuitry acquires information representing a communication state of the flying body as the state information (see at least the abstract and pages 2-7, 10-12, and 14-17 regarding a wireless communication unit and a communication network. Also, see at least pages 11-12 regarding communication service not being available.)
Regarding claim 6:
	Tabuchi teaches:
wherein the circuitry performs control of the flying body on the basis of the area (see abstract and see at least pages 3, 8-11, and 13-15 regarding a flight permission airspace setting system which manages the airspace in which the flying object flies and a flying object operator management unit which manages the flight state of the aircraft. See at least pages 3-6 regarding a control unit and controlling the flying object.)
Regarding claim 7:
	Tabuchi teaches:
wherein the circuitry acquires information relating to other flying bodies located near the flying body as the state information (see at least pages 3 and 6 regarding a prohibited area where another flying object is flying and/or peripheral information which may include density of other flying objects. This could also include a collision prediction sensor that detects other flying objects.)

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gong et al. (WO 2016154943 A1) is pertinent because it pertains to systems and methods for UAV safety.
Takizawa (US 20190250643 A1) is pertinent because it is an unmanned aerial vehicle which is avoiding a no-fly zone.
Dill et al. (US 20170193827 A1) is pertinent because it is a geo-containment system which includes at least one unmanned aircraft and a control system that is configured to limit flight of the unmanned aircraft.
Thurling et al. (WO 2016100796 A1) is pertinent because it is an UAV with flight boundaries and/or limitations.
Levy et al. (US 20160140851 A1) is pertinent because it is a method for navigation of a drone through a geographical air space.)
Pillai et al. (US 20150301529 A1) is pertinent because it is a method, system and apparatus to detect when one or more airborne unmanned aerial vehicles are close to each other.
Lee Kang et al. (KR 101483057 B1) is pertinent because it is a control method for preventing a collision of unmanned aerial vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connor L Knight whose telephone number is (571)272-5817. The examiner can normally be reached Mon-Thurs 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/C.L.K/Examiner, Art Unit 3666     

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666